ALLOWANCE
The Examiner was persuaded by the arguments filed on 4/15/22, (particular at pp. 10-11) and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1-12 and 17-24 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Chetlur discloses a parallel processing architecture for the distributed processing of convolutional neural networks. See art mapping in §103 rejection in previous Office action. (US 2016/0062947 A1).
Keuper discloses, inter alia, an algorithm for asynchronous parallel gradient descent to be used with machine learning systems (e.g. convolutional neural networks). (Keuper J, Pfreundt FJ. Asynchronous parallel stochastic gradient descent: A numeric core for scalable distributed machine learning algorithms. In Proceedings of the Workshop on Machine Learning in High-Performance Computing Environments 2015 Nov 15 (pp. 1-11).)
Message Passing Interface Forum (MPIF) discloses, inter alia, various standards for point-to-point messaging. (Message Passing Interface Forum (MPIF): MPI: A Message-Passing Interface Standard, ver. 3.1, 4 June 2015, available at: https://www.mpi-forum.org/docs/mpi-3.1/mpi31-report.pdf, accessed 1/12/22, 868 pages.)
Strom discloses a distributed deep neural network training system employing stochastic gradient descent during training. See p. 1489, second col. for discussion of peer-to-peer messages. (Strom N., Scalable distributed DNN training using commodity GPU cloud computing. In Sixteenth Annual Conference of the International Speech Communication Association 2015.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
a first set of general-purpose processor cores to execute the first instructions, the first instructions to cause the first set of general-purpose processor cores to provide a training workflow for computation of gradients for trainable machine learning parameters and facilitate transmission and receipt of the gradients via the second instructions; and
a fabric interface to enable transmission and receipt of data associated with a of trainable machine learning parameters, the fabric interface including circuitry to accelerate performance of the pre-defined communication operations, wherein the fabric interface is configured to communicatively couple with multiple compute nodes configured for distributed training of the neural network, each of the multiple compute nodes including;
a graphics processor to perform compute operations associated with the training workflow to generate the gradients for the trainable machine learning parameters, Docket No.: P117071-US4 Application No.: 15/869,510the gradients for the trainable machine learning parameters exchanged automatically via the fabric interface according to a pre-defined communication operation specified via an instruction of the second instructions.

Independent claim 17 is allowable for the same reason as claim 1.


Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124